Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dispenser, measuring instrument in claim 21.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Michael L. Fuller on 7/7/22.

The application has been amended as follows:
Independent claims 21, 28 and 35 are amended so that the claims appear as follows:

21. (Currently Amended) A hair dye dispensing system that dispenses hair dye for a client in a plurality of unique hair color formulations, the system comprising: 
a dispenser, configured to dispense hair dye formulations into a receptacle; 
a radio-frequency identification (RFID) sensor configured to read an RFID tag connected to the receptacle; a display; 
a controller configured to: 
identify an RFID tag connected to the receptacle based on information received from the RFID sensor; associate the RFID tag connected to the receptacle with information stored in a memory of the hair dye dispensing system, the information including client hair data information; and dispense hair dye into the receptacle based on the client hair data information associated with the RFID tag connected to the receptacle, 
a measuring instrument configured to measure an amount of the hair dye formulation remaining in the receptacle after a portion of the dispensed hair dye formulation is used and associate the amount of hair dye formulation remaining within the receptacle with the RFID tag connected to the receptacle, and
wherein the controller is further configured to associate the client hair data information with the measured amount of the hair dye formulation remaining in the receptacle.

28. (Currently Amended) A method of dispensing hair dye in a plurality of unique hair color formulations, the method comprising: 
dispensing hair dye formulations into a receptacle; 
identifying a radio-frequency identification (RFID) tag connected to the receptacle based on information received from an RFID sensor; 
associating the RFID tag connected to the receptacle with client hair data information stored in a memory of the hair dye dispensing system; 
dispensing hair dye into the receptacle based on the client hair data information associated with the RFID tag connected to the receptacle;
measuring an amount of the hair dye formulation remaining in the receptacle after a portion of the dispensed hair dye formulation is used and associating the amount of hair dye formulation remaining within the receptacle with the RFID tag connected to the receptacle, and
associating the client hair data information with the measured amount of the hair dye formulation remaining in the receptacle.


35. (Currently Amended) A dye dispensing system that dispenses hair dye in a plurality of unique hair color formulations, the system comprising: -3-Application No.: 16/277425 Filing Date:February 15, 2019 
means for dispensing hair dye formulations into a receptacle; 
means for identifying a radio-frequency identification (RFID) tag connected to the receptacle based on information received from an RFID sensor; 
means for associating the RFID tag connected to the receptacle with client hair data information stored in a memory of the hair dye dispensing system; 
means for dispensing hair dye into the receptacle based on the client hair data information associated with the RFID tag connected to the receptacle; and 
means for measuring an amount of the hair dye formulation remaining in the receptacle after a portion of the dispensed hair dye formulation is used and associating the amount of hair dye formulation remaining within the receptacle with the RFID tag connected to the receptacle, and
means for associating the client hair data information with the measured amount of the hair dye formulation remaining in the receptacle.

REASONS FOR ALLOWANCE
	Claims 21-22, 24, 26, 28-29, 31, 33 and 35-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-22, 24, 26, 36-38, 41, and 44-45
Regarding claim 21, the prior art of record, Conti et al. (US 20140118521) discloses a system and method for improving the outcome and consistency of hair coloring is provided. In an example method, an image of hair having a sample color may be received. A color space characteristic associated with the hair sample may be determined. An indication of a target color may be received. A colorant formulation may be identified for changing the hair from the sample color to the target color (Conti, see Fig. 1, Fig. 9, [0052] and [0071]-[0078]). The prior art of record, Saranow et al. (US 20090218007) discloses a system for preparation of a hair dye mixture. The system includes a computer control system having at least a memory, input controls, and a display, the memory having the capacity to store and/or storing at least one hair dye mixture formulated from the mixing of one or more colorants and/or dye blending materials. The system also includes a scale connected to the control system, where the control system monitors a weight of the scale and provides information on changes thereto. In addition, the computer control system upon receiving an input for a creation of a hair dye mixture displays a formulation of the hair dye mixture indicating the colorant(s) and amount(s) needed to create the hair dye mixture (Saranow, see [0051]-[0074]). The prior art of record, Shami (US 20180125207) discloses a system includes a housing, a dispensing system disposed in the housing, a spectral measurement device, and a computing system. The dispensing system includes at least one storage container, a pump operatively connected to each of the storage containers, and a mixing chamber. The computing system includes a control mechanism operatively connected to the pump and the spectral measurement device, a processor, a storage device, an input, and a display (Shami, see [0087]-[0089]). The prior art of record, Mikse (US20190105669) discloses a spray bottle assembly generally includes a bottle containing an amount of cosmetic composition, a release mechanism having a port associated therewith, an insert with an insert lumen configured to engage the port for communicating the cosmetic composition therethrough, a nozzle for configuring a stream of the cosmetic composition expelled from the spray bottle assembly, a mixing chamber for mixing compressed air with the stream of the cosmetic composition, and a spray aperture for communicating atomized spray. The spray bottle assembly is designed for use with equipment having corresponding release elements for engaging the insert and release mechanism of the bottle (Mikse, see [0031] and [0057]). However, regarding claim 21, the combination of prior arts does not describe:
identify an RFID tag connected to the receptacle based on information received from the RFID sensor; associate the RFID tag connected to the receptacle with information stored in a memory of the hair dye dispensing system, the information including client hair data information; and dispense hair dye into the receptacle based on the client hair data information associated with the RFID tag connected to the receptacle, a measuring instrument configured to measure an amount of the hair dye formulation remaining in the receptacle after a portion of the dispensed hair dye formulation is used and associate the amount of hair dye formulation remaining within the receptacle with the RFID tag connected to the receptacle, and wherein the controller is further configured to associate the client hair data information with the measured amount of the hair dye formulation remaining in the receptacle

Claims 28-29, 31, 33, 39 and 42
Regarding claim 28, the prior art of record, Conti et al. (US 20140118521) discloses a system and method for improving the outcome and consistency of hair coloring is provided. In an example method, an image of hair having a sample color may be received. A color space characteristic associated with the hair sample may be determined. An indication of a target color may be received. A colorant formulation may be identified for changing the hair from the sample color to the target color (Conti, see Fig. 1, Fig. 9, [0052] and [0071]-[0078]). The prior art of record, Saranow et al. (US 20090218007) discloses a method performed by a system for preparation of a hair dye mixture. The system includes a computer control system having at least a memory, input controls, and a display, the memory having the capacity to store and/or storing at least one hair dye mixture formulated from the mixing of one or more colorants and/or dye blending materials. The system also includes a scale connected to the control system, where the control system monitors a weight of the scale and provides information on changes thereto. In addition, the computer control system upon receiving an input for a creation of a hair dye mixture displays a formulation of the hair dye mixture indicating the colorant(s) and amount(s) needed to create the hair dye mixture (Saranow, see [0051]-[0074]). The prior art of record, Shami (US 20180125207) discloses a method performed by a system includes a housing, a dispensing system disposed in the housing, a spectral measurement device, and a computing system. The dispensing system includes at least one storage container, a pump operatively connected to each of the storage containers, and a mixing chamber. The computing system includes a control mechanism operatively connected to the pump and the spectral measurement device, a processor, a storage device, an input, and a display (Shami, see [0087]-[0089]). The prior art of record, Mikse (US20190105669) discloses a method performed by a spray bottle assembly generally includes a bottle containing an amount of cosmetic composition, a release mechanism having a port associated therewith, an insert with an insert lumen configured to engage the port for communicating the cosmetic composition therethrough, a nozzle for configuring a stream of the cosmetic composition expelled from the spray bottle assembly, a mixing chamber for mixing compressed air with the stream of the cosmetic composition, and a spray aperture for communicating atomized spray. The spray bottle assembly is designed for use with equipment having corresponding release elements for engaging the insert and release mechanism of the bottle (Mikse, see [0031] and [0057]). However, regarding claim 28, the combination of prior arts does not describe:
dispensing hair dye formulations into a receptacle; identifying a radio-frequency identification (RFID) tag connected to the receptacle based on information received from an RFID sensor; associating the RFID tag connected to the receptacle with client hair data information stored in a memory of the hair dye dispensing system; dispensing hair dye into the receptacle based on the client hair data information associated with the RFID tag connected to the receptacle; measuring an amount of the hair dye formulation remaining in the receptacle after a portion of the dispensed hair dye formulation is used and associating the amount of hair dye formulation remaining within the receptacle with the RFID tag connected to the receptacle, and associating the client hair data information with the measured amount of the hair dye formulation remaining in the receptacle

Claims 35, 40 and 43
Regarding claim 35, the prior art of record, Conti et al. (US 20140118521) discloses a system and method for improving the outcome and consistency of hair coloring is provided. In an example method, an image of hair having a sample color may be received. A color space characteristic associated with the hair sample may be determined. An indication of a target color may be received. A colorant formulation may be identified for changing the hair from the sample color to the target color (Conti, see Fig. 1, Fig. 9, [0052] and [0071]-[0078]). The prior art of record, Saranow et al. (US 20090218007) discloses a system for preparation of a hair dye mixture. The system includes a computer control system having at least a memory, input controls, and a display, the memory having the capacity to store and/or storing at least one hair dye mixture formulated from the mixing of one or more colorants and/or dye blending materials. The system also includes a scale connected to the control system, where the control system monitors a weight of the scale and provides information on changes thereto. In addition, the computer control system upon receiving an input for a creation of a hair dye mixture displays a formulation of the hair dye mixture indicating the colorant(s) and amount(s) needed to create the hair dye mixture (Saranow, see [0051]-[0074]). The prior art of record, Shami (US 20180125207) discloses a system includes a housing, a dispensing system disposed in the housing, a spectral measurement device, and a computing system. The dispensing system includes at least one storage container, a pump operatively connected to each of the storage containers, and a mixing chamber. The computing system includes a control mechanism operatively connected to the pump and the spectral measurement device, a processor, a storage device, an input, and a display (Shami, see [0087]-[0089]). The prior art of record, Mikse (US20190105669) discloses a spray bottle assembly generally includes a bottle containing an amount of cosmetic composition, a release mechanism having a port associated therewith, an insert with an insert lumen configured to engage the port for communicating the cosmetic composition therethrough, a nozzle for configuring a stream of the cosmetic composition expelled from the spray bottle assembly, a mixing chamber for mixing compressed air with the stream of the cosmetic composition, and a spray aperture for communicating atomized spray. The spray bottle assembly is designed for use with equipment having corresponding release elements for engaging the insert and release mechanism of the bottle (Mikse, see [0031] and [0057]). However, regarding claim 35, the combination of prior arts does not describe:
means for associating the RFID tag connected to the receptacle with client hair data information stored in a memory of the hair dye dispensing system; means for dispensing hair dye into the receptacle based on the client hair data information associated with the RFID tag connected to the receptacle; and means for measuring an amount of the hair dye formulation remaining in the receptacle after a portion of the dispensed hair dye formulation is used and associating the amount of hair dye formulation remaining within the receptacle with the RFID tag connected to the receptacle, and means for associating the client hair data information with the measured amount of the hair dye formulation remaining in the receptacle
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117